Name: Decision of the Ministerial Council of the Energy Community D/2013/03/MC-EnC on extending the duration of the Energy Community Treaty
 Type: Decision
 Subject Matter: international affairs;  economic geography;  oil industry;  electrical and nuclear industries;  European construction;  cooperation policy
 Date Published: 2013-11-30

 30.11.2013 EN Official Journal of the European Union L 320/81 DECISION OF THE MINISTERIAL COUNCIL OF THE ENERGY COMMUNITY D/2013/03/MC-EnC on extending the duration of the Energy Community Treaty THE MINISTERIAL COUNCIL OF THE ENERGY COMMUNITY, Having regard to the Treaty establishing the Energy Community ( the Treaty ), and in particular Article 97 thereof, Whereas: (1) The Treaty was signed on 25 October 2005 and entered into force on 1 July 2006. (2) According to its Article 97, the Treaty is concluded for a period of 10 years from the date of entry into force and requires a decision by the Ministerial Council for its extension. (3) The Energy Community has proven to be an efficient framework for regional cooperation in the energy field. (4) The Energy Community is following closely developments in the European Unions energy policy and has entered into commitments that go beyond 2016. (5) The extension of the Treaty has been openly supported by the European Union institutions (1), as well as by the Permanent High Level Group at its meetings of 19 June and 23 October 2013, ADOPTS THIS DECISION: Article 1 Extension of the duration of the Energy Community Treaty The duration of the Treaty is extended for a period of 10 years. Article 2 Entry into force This Decision enters into force upon its adoption. Done in Belgrade, 24 October 2013. For the Ministerial Council, Z. MIHAJLOVIÃ  (1) Report from the Commission to the European Parliament and the Council under Article 7 of Decision 2006/500/EC, 10.3.2011, COM(2011) 105 final; Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions on security of energy supply and international cooperation - The EU Energy Policy: Engaging with Partners beyond Our Borders, 7.9.2011, COM(2011) 539 final; Conclusions of the meeting of 24 November 2011 of the Council of the European Union on strengthening the external dimension of the EU energy policy.